UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7231



DYSHUM MICHAEL JONES,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PERRY CORRECTIONAL INSTITUTION; MICHAEL MOORE,
Commissioner of South Carolina Department of
Corrections; PHOEBE B. JOHNSON, Warden of
Perry Correctional Institution; STEPHAIN B.
CLAYTOR, Deputy Warden; DEBBIE CLINKSCALE,
Lieutenant; WILLIE BROWN, Sergeant; MAYNARD
BLAND, Doctor; FREDNA CROCKER, Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-3395-2)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dyshum Michael Jones, Appellant Pro Se. Steven Michael Pruitt,
BURNS, MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dyshum Michael Jones appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court. See Jones v. South Carolina Dep’t of Corrections, No.

CA-98-3395-2   (D.S.C.   Aug.   27,   1999).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                      2